The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/04/2020 has been entered.

Status of the Application
This communication is a Non-Final Office Action on the merits.  Claims 22-34 are currently pending in this case and have been examined and addressed below.
Claims 1-21 are cancelled and not considered at this time.
Claims 22-34 are newly added.

Claim Objections
Claim 34 is objected to because of the following informalities:  Claim 34 recites “the clinical diagnostic of claim 28”.  This appears to be a typographical error, as claim 28 recites “the clinical diagnostic analyzer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 22-27 fall within the statutory category of a process.  Claims 28-34 fall within the statutory category of an apparatus or system.
Step 2A, Prong One
As per Claims 22 and 28, the limitation of analyzing a plurality of specimens, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the clinical diagnostic analyzer”, nothing in the claim element precludes the step from practically being performed in the mind.  Performing an analysis reasonably can be characterized as an evaluation that can be performed in the human mind.  The limitation of detecting a large out-of-control condition which renders at least a portion of specimens evaluation to be unreliable is a mental process.  Determining the existence of a condition reasonably can be characterized as an evaluation that can be performed in the human mind using observation, evaluation and judgment. The limitation of generating a notification to the user can also be characterized as a mental process because it involves formulating an opinion in the human mind which falls into 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – clinical diagnostic analyzer.  The clinical diagnostic analyzer in these steps is recited as comprising a processor, a user interface device and a display.  These computer components are recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recites the additional elements of accepting input from a user, presenting information to a user, and receiving user input from the user interface device which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of accepting input, presenting information and receiving input are mere data collecting and displaying in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a clinical diagnostic analyzer to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the "processor”, “user interface device” and “display” are recited at a high level of generality and are recited as generic computer components by reciting a system with elements that are well-known, existing elements implemented in accordance with the present invention. The system includes any of the well-known components including a desktop personal computer, workstation, laptop computer, etc. (Specification, [0022]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of accepting input from a user, presenting information to a user, and receiving user input from the user interface device which are elements that are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data as well as presenting data, which have been found to be well-understood, routine and e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 23-27 and 29-34 add further limitations which are also directed to an abstract idea.  For example, Claims 23 and 31 further specify the analyzing step and include estimating a magnitude of the out of control condition, estimating a probability of a specimen evaluation being incorrect and computing a predicted number of incorrect test results which are functions which can be performed in the human mind using evaluation, observation, 
Response to Arguments
Applicant’s arguments, see Pages 6-8, “Inapplicability of 35 U.S.C. 101 to Newly Added Claims”, filed 09/04/2020 with respect to claims 22-34 have been fully considered but they are not persuasive.  
Applicant argues that the present claims integrate the abstract idea into a practical application by incorporating an analysis component into the practical application of a specialized clinical diagnostic analyzer that tests patient specimens, detecting potential errors in the acquired data, and reporting and correcting those errors.  Examiner respectfully disagrees.  The analysis steps recite an abstract idea because the steps recite activities which can be performed in the human mind by using evaluation, observation, judgement and opinion as described in the rejection above.  Step 2A Prong One determines if the claims include additional elements which integrate the abstract idea into a practical application.  These additional elements analyzed in Prong One are those that are additional to the abstract idea, not those elements which are directed to the abstract idea itself.  Therefore, the analysis which 
Applicant argues that the clinical diagnostic analyzer is a “particular machine or manufacture that is integral to the claim” and therefore, the claims integrate the exception into a practical application. Examiner respectfully disagrees.  The clinical diagnostic analyzer is described in the Applicant’s specification as well-known, existing elements to implement the invention where the client system includes the use of a general purpose computer to execute the application module which includes the method of the invention (Specification [0022]).  Therefore, the clinical diagnostic analyzer is not a particular machine, but rather a general purpose computer which is used to perform the abstract idea.  As per MPEP 2106.05(f)(2), invoking computers as a tool to perform the abstract idea does not integrate the judicial exception into a practical application or provide significantly more.  Therefore, the claims are directed to an abstract idea.
is the abstract idea itself and even assuming that the techniques claimed are not found in the prior art, that is not enough for eligibility.  No matter  how much of an advance in the field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting. As per MPEP 2106.04, The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. Therefore, the present claims, regardless of novelty, do not provide significantly more than the abstract idea and are not eligible subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626